Citation Nr: 1545174	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hemorrhoids from May 22, 2006 through October 12, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1974, November 1981 to January 1990, and from October 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before a Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.  

The Board granted service connection for a pulmonary disability, remanded claims of service connection for bilateral knees, and denied entitlement to evaluations in excess of 10 percent and 20 percent, respectively, for the time periods noted above respecting the Veteran's hemorrhoids in a July 2014 Board decision.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate that Board decision respecting the Veteran's increased evaluation claim for hemorrhoids and to remand that issue to the Board for further clarification.  The case has been returned to the Board at this time in compliance with the April 2015 Joint Motion for Remand and Court order.  

Since the July 2014 Board decision, the Veterans Law Judge who held the Veteran's October 2009 hearing has retired and no longer is employed by the Board.  The Veteran was informed of this fact and of his right to a hearing before another Veterans Law Judge in a June 2015 letter; the Veteran waived his right to another hearing, stating that he did not wish another hearing in connection with his hemorrhoid claim, in an August 2015 correspondence from his representative.  The Board will therefore proceed with adjudication of this matter without the benefit of another hearing, as per the Veteran's request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's claims for service connection for bilateral knee disorders were remanded in the July 2014 Board decision; as of this time, those claims have not yet been readjudicated by the AOJ in a subsequent supplemental statement of the case nor have they been recertified to the Board.  Accordingly, the Board will not address those issues at this time, although the AOJ is reminded that compliance with his previous remand respecting those issues is necessary.


REMAND

As an initial matter, the Veteran was denied service connection for hypertension, erectile dysfunction, and diabetes mellitus, and denied increased evaluations of his service-connected facial scars and arthritis of his left little finger, in an October 2014 rating decision.  The Veteran submitted a February 2015 notice of disagreement, VA Form 21-0958, which indicated that he disagreed with the decisions as to those issues.  As a timely notice of disagreement with the issues of service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger are remanded at this time.

Respecting the hemorrhoid issue, in the April 2015 Joint Motion for Remand, the Court determined that the Board erred in not discussing whether the Veteran should be assigned a separate evaluation under Diagnostic Code 7332 for his hemorrhoids due to the noted fecal/anal leakage as noted in the January 2011 VA examination.  The Board notes that the January 2011 VA examiner did not discuss whether the Veteran's fecal/anal leakage noted therein was due to his hemorrhoids, or whether those symptoms are a separate and distinct disability or are a symptom of some other separate and distinct disability.  Moreover, at this time, the Board notes that the January 2011 VA examination is almost 5 years old.  

Accordingly, in light of the deficiencies and the length of time since the last VA examination, the Board finds that a remand of that issue is necessary in order to obtain another VA examination that addresses whether the Veteran's fecal/anal leakage is a symptom of his hemorrhoids and to determine the current severity of the Veteran's hemorrhoid disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issues of service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his hemorrhoids and/or fecal/anal leakage, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his hemorrhoid disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

The examiner should additionally indicate whether there is any anal/fecal leakage on examination, as was noted in the January 2011 VA examination.  

With regards to the presence of any anal/fecal leakage present at any time during the appeal period, the examiner should opine whether the anal/fecal leakage is related to or a symptom of the Veteran's hemorrhoid disability, or whether such is a separate and distinct disability in-and-of-itself, or whether such is a symptom of another separate and distinct disability other than his service-connected hemorrhoids.  

If the examiner determines that the anal/fecal leakage is related to the service-connected hemorrhoid disability, the examiner should then indicate whether such symptomatology is: healed or slight, without leakage; constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or, whether there is complete loss of sphincter control.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his hemorrhoids.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




